***********
In accordance with the stipulation of the parties, the October 22, 2001 Opinion and Award is AMENDED as follows.
Paragraph 3 of the Conclusion of Law is HEREBY MODIFIED AND AMENDED to read as follows to conform to Finding of Fact Number 13:
  3. As a result of the compensable accident, plaintiff is disabled and is entitled to temporary total disability compensation in the amount of $230.32 per week from June 30, 1998 until the present and continuing until she returns to work or until further Order of the Commission.  N.C. GEN. STAT. § 97-29.
Further, Paragraph 1 of the Award is HEREBY MODIFIED and AMENDED to read as follows:
  1.  Subject to attorney's fees hereinafter provided, defendant shall pay to plaintiff temporary total disability compensation in the amount of $230.32 per week beginning June 30, 1998 and continuing until plaintiff returns to work or until further Order of the Industrial Commission.  Compensation due which has accrued shall be paid to plaintiff in a lump sum, subject to the attorney's fees hereinafter provided.
All other portions of the October 22, 2001 Opinion and Award shall STAND AS WRITTEN.
This the ___ day of April 2002.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE CHAIRMAN
  S/_______________ DIANNE C. SELLERS COMMISSIONER